18-2476
     Ojeda-Lopez v. Garland
                                                                                    BIA
                                                                        Lopez Defillo, IJ
                                                                          A077 751 784
                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall United
 3   States Courthouse, 40 Foley Square, in the City of New York,
 4   on the 24th day of September, two thousand twenty-one.
 5
 6   PRESENT:
 7            JON O. NEWMAN,
 8            JOSEPH F. BIANCO,
 9            WILLIAM J. NARDINI,
10                 Circuit Judges.
11   _____________________________________
12
13   SEGUNDO NICANOR OJEDA-LOPEZ,
14            Petitioner,
15
16                     v.                                        18-2476
17                                                               NAC
18   MERRICK B. GARLAND, UNITED
19   STATES ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                     David Jadidian, Esq., Jackson
24                                       Heights, NY.
25
26   FOR RESPONDENT:                     Brian M. Boynton, Acting
27                                       Assistant Attorney General;
28                                       Stephen J. Flynn, Assistant
29                                       Director; Lynda A. Do, Trial
30                                       Attorney, Office of Immigration
31                                       Litigation, United States
 1                                    Department of Justice, Washington,
 2                                    DC.
 3
 4       UPON DUE CONSIDERATION of this petition for review of a

 5   Board of Immigration Appeals (“BIA”) decision, it is hereby

 6   ORDERED, ADJUDGED, AND DECREED that the petition for review

 7   is DENIED.

 8       Segundo Nicanor Ojeda-Lopez, a native and citizen of

 9   Ecuador, seeks review of a July 24, 2018 decision of the BIA

10   affirming an August 15, 2017 decision of an Immigration Judge

11   (“IJ”),    which,      as    relevant    here,     denied    Ojeda-Lopez

12   protection under the Convention Against Torture (“CAT”).               In

13   re Segundo Nicanor Ojeda-Lopez, No. A077 751 784 (B.I.A. July

14   24, 2018), aff’g No. A077 751 784 (Immigr. Ct. N.Y.C. Aug.

15   15, 2017).      We assume the parties’ familiarity with the

16   underlying facts and procedural history.

17       We have reviewed both the IJ’s and the BIA’s opinions.

18   See Wangchuck v. Dep’t of Homeland Sec., 448 F.3d 524, 528

19   (2d Cir. 2006).     The applicable standards of review are well

20   established.    See 8 U.S.C. § 1252(b)(4)(B) (“[A]dministrative

21   findings   of   fact    are      conclusive   unless   any     reasonable

22   adjudicator     would       be   compelled    to    conclude     to   the

23   contrary[.]”); Yanqin Weng v. Holder, 562 F.3d 510, 513 (2d

24   Cir. 2009) (“The substantial evidence standard of review
                                          2
 1   applies and we uphold the IJ’s factual findings if they are

 2   supported by reasonable, substantial and probative evidence

 3   in the record[.]” (citation and internal quotation marks

 4   omitted)).

 5         As an initial matter, we treat Ojeda-Lopez’s arguments

 6   challenging the agency’s denial of CAT relief as exhausted

 7   because the BIA considered that claim despite his failure to

 8   raise it on appeal.        See Ruiz-Martinez v. Mukasey, 516 F.3d

9    102, 112 n.7 (2d Cir. 2008); Xian Tuan Ye v. Dep’t of Homeland

10   Sec., 446 F.3d 289, 296–97 (2d Cir. 2006).                 The agency did

11   not err in finding that Ojeda-Lopez failed to satisfy his

12   burden of proof as to his CAT claim.

13         To establish eligibility for CAT relief, an applicant

14   must show that he is more likely than not to be tortured by

15   the   government    or   with   its       acquiescence.      See    8 C.F.R.

16   §§ 1208.16(c)(2),        1208.17(a),       1208.18(a)(1);        Khouzam   v.

17   Ashcroft, 361 F.3d 161, 170–71 (2d Cir. 2004).                    Government

18   acquiescence   to    torture     “requires       only     that    government

19   officials know of or remain willfully blind to an act and

20   thereafter breach their legal responsibility to prevent it.”

21   Khouzam, 361 F.3d at 171; see 8 C.F.R. § 1208.18(a)(7).

22

                                           3
 1       Substantial evidence supports the agency’s determination

 2   that Ojeda-Lopez failed to establish a likelihood of torture

 3   with government acquiescence.     Specifically, he failed to

 4   provide specific, persuasive evidence that the gang members

 5   he fears had expressed interest in him over the last two

 6   decades or that they operate with impunity.      See 8 C.F.R.

 7   § 1208.16(c) (providing that the burden of proof is on the

 8   applicant); Jian Xing Huang v. U.S. INS, 421 F.3d 125, 129

9    (2d Cir. 2005) (“In the absence of solid support in the record

10   . . . [an applicant’s] fear is speculative at best.”).

11       For the foregoing reasons, the petition for review is

12   DENIED.   All pending motions and applications are DENIED and

13   stays VACATED.

14                               FOR THE COURT:
15                               Catherine O’Hagan Wolfe,
16                               Clerk of Court




                                   4